 
Exhibit 10.1


COMMON STOCK PURCHASE AGREEMENT


AIR INDUSTRIES GROUP




COMMON STOCK PURCHASE AGREEMENT (as amended or supplemented from time to time,
this "AGREEMENT"), dated as of October 25, 2013, between Air Industries Group, a
Nevada corporation (the "Company") with offices at 1479 N. Clinton Avenue, Bay
Shore, New York 11706, and the Kimura Corporation (the “Subscriber”), with
offices at JP Tower, PO Box 2461, Tokyo 100-8698, Japan.


RECITALS:


        The Company is offering to sell to the Subscriber in a private placement
to be conducted in accordance with Regulation S promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), 133,000 shares of its common
stock, $0.001 par value (the “Common Stock”).  The quantity and price terms of
the transaction are as follows:


Number of Shares to be Purchased:   133,000


X   Price per Share:   $7.50


Aggregate Purchase Price:   $997,500


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:


1.           SUBSCRIPTION FOR SECURITIES.


           Upon execution and delivery of this Agreement, and subject to the
terms and conditions hereof, the Company shall deliver one or more certificates
representing the 133,000 Shares to the Subscriber, each registered in the name
of the Subscriber, against receipt of the Aggregate Purchase Price for the
Shares (the “Aggregate Purchase Price”).
 
2.           COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company
represents and warrants to and agrees with Subscriber that:
 
(a) DUE INCORPORATION. The Company and each of its Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate or other power to own its properties and to carry on its business as
conducted on the date hereof. The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary. For purposes of this Agreement,
"Subsidiary" means, with respect to any entity at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity) of which more than 50% of
(i) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (ii) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (iii) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) AUTHORITY.  The Company has the full right, power and authority to execute,
deliver and perform under this Agreement.  This Agreement has been duly executed
by the Company and this Agreement and the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action and each
constitute, the legal, valid and binding obligations of the Company, enforceable
in accordance with their respective terms.
 
(c) OUTSTANDING SECURITIES. All of the issued and outstanding shares of the
Company’s Common Stock have been duly and validly authorized and issued, are
fully paid and nonassessable (with no personal liability attaching to the
holders thereof or to the Company) and are free from preemptive rights or rights
of first refusal held by any person.  All of the issued and outstanding shares
of Common Stock have been issued pursuant to either a current effective
registration statement under the Securities Act or an exemption from the
registration requirements thereof, and were issued in accordance with all
applicable Federal and state securities laws.
 
(d)    ENFORCEABILITY. This Agreement has been duly authorized, executed and
delivered by the Company and is a valid and binding agreement, enforceable
against the Company in accordance with its terms. The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.


(e)   CONSENTS. No consent, approval, authorization, filing with or notice to
any person, entity or public authority, or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company or any of its
Subsidiaries, or the Company's stockholders is required for the execution by the
Company of this Agreement and compliance and performance by the Company of its
obligations hereunder, including, without limitation, the issuance and sale of
the Shares, other than filings required by Federal or state securities laws,
which filings have been or will be made by the Company on a timely basis.


(f)         NO VIOLATION OR CONFLICT. Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor the sale of the Shares nor the performance of the Company's
obligations under this Agreement will (i) violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default
in any material respect) under (A) the certificate of incorporation or bylaws of
the Company, each as amended as of the date hereof, (B) any decree, judgment,
order, law, treaty, rule, regulation or determination applicable to the Company
or any of its Subsidiaries of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or such Subsidiary or over the
properties or assets of the Company or such Subsidiary, or (C) the terms of any
bond, debenture, note or any other evidence of indebtedness, or any agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company or such Subsidiary is a party, or by which
the Company  or such Subsidiary is bound, or to which any of the properties of
the Company or such Subsidiary is subject; or (ii) result in the creation or
imposition of any lien, charge or encumbrance upon the Shares or any of the
assets of the Company or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)  THE SHARES. The Shares upon issuance:


                      (i)      will be free and clear of any security interests,
liens, claims or other encumbrances, subject to restrictions upon transfer under
the Securities Act and any applicable state securities laws;


                      (ii) will have been duly and validly authorized and duly
and validly issued, and upon payment of the purchase price specified in this
Agreement the Shares will be fully paid and non-assessable (with no personal
liability attaching to the holders thereof or to the Company) and will be free
from preemptive rights or rights of first refusal held by any person; provided
Subscriber's representations herein are true and accurate and Subscriber takes
no actions or fails to take any actions required for the purchase of the Shares
to be in compliance with all applicable laws and regulations; and


                      (iii) will have been issued in reliance upon an exemption
from the registration requirements of and will not result in a violation of
Section 5 under the Securities Act.


(h)  COMPANY SEC FILINGS.
 
(i)        The Company has filed all forms, statements, reports and documents
required to be filed or, if permissible, furnished by it with the Securities and
Exchange Commission (the “SEC”) since October 2, 2012 (collectively, the
“Company SEC Reports”).  The Company SEC Reports (i) were prepared in accordance
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations promulgated thereunder, and (ii) did not, at
the time they were filed, or, if amended, as of the date of such amendment,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  As of its filing date, each Company SEC Report complied as to form
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act, as the case may be, and no Subsidiary of Company is
required to file any form, report or other document with the SEC pursuant to the
Exchange Act.


(ii)      Each of the financial statements (including, in each case, any notes
thereto) contained in the Company SEC Reports was prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto) and each fairly presents, in all material
respects, the financial position, results of operations and cash flows of the
Company at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal year-end adjustments of a generally recurring nature).


(iii) Except as and to the extent set forth in the Company SEC Reports filed
with the SEC prior to the date hereof, the Company has no liability or
obligation of any nature (whether accrued, absolute, contingent or otherwise),
except for (i) performance obligations under contracts existing on the date
hereof or under applicable laws or regulations, in each case to the extent
arising after the date hereof, (ii) liabilities and obligations incurred in the
Ordinary Course of Business since June 30, 2013 and (iii) liabilities and
obligations which, individually or in the aggregate, would not have a material
adverse effect on the financial condition of the Company.
 
(iv)           There has not occurred any material adverse change, or any
development constituting a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company taken as a whole, from that set forth in the June 30, 10-Q.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           Each Company SEC Filing complied when so filed in all material
respects with the Exchange Act, the Securities Act and the applicable rules and
regulations of the SEC thereunder.
 
(vi)           Neither the offer or sale of the Shares pursuant hereto give rise
to any rights for or relating to the registration of shares of securities of the
Company or other securities of the Company.
 
(i)  ABSENCE OF CERTAIN CHANGES. Since June 30, 2013, and except as disclosed in
one or more Reports on Form 8-k filed by the Company with the SEC, the Company
has conducted its businesses only in the ordinary course of business and there
has not been any adverse change to the financial condition or results of
operations of the Company.
 
(j)  COMPLIANCE WITH LAWS. The Company and each of its Subsidiaries  is in
compliance with all laws, rules and regulations of all Federal, state, local and
foreign government agencies having jurisdiction over the Company or affecting
the business, assets or properties of the Company.  The Company and each of its
Subsidiaries possesses all licenses, permits, consents, approvals and agreements
(collectively, “Licenses”) which are required to be issued by any and all
applicable Federal, state, local or foreign authorities necessary for the
operation of its business and/or in connection with its assets or properties,
except where the failure to possess such Licenses has not and will not have a
Material Adverse Effect.
 
(k)  NO GENERAL SOLICITATION. Neither the Company, nor to its knowledge, any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares.
 
(l)   INVESTMENT COMPANY. The Company is not an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.
 
3.           SUBSCRIBER'S REPRESENTATIONS AND WARRANTIES. Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)  ORGANIZATION AND STANDING. Subscriber is a corporation duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its assets and to carry on its business.


(b)  AUTHORIZATION AND POWER. Subscriber has the requisite power and authority
to enter into and perform this Agreement and to purchase the Shares. The
execution, delivery and performance of this Agreement by Subscriber and the
consummation by Subscriber of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of Subscriber or its Board of Directors or stockholders, as the
case may be, is required. This Agreement has been duly authorized, executed and
delivered by Subscriber and constitutes a valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with the terms
hereof.


 (c)  NO CONFLICTS. The execution, delivery and performance of this Agreement
and the consummation by Subscriber of the transactions contemplated hereby do
not and will not (i) result in a violation of Subscriber's charter documents or
bylaws or other organizational documents or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which Subscriber is a party or by which its properties or assets
are bound, or result in a violation of any law, rule, or regulation, or any
order, judgment or decree of any court or governmental agency applicable to
Subscriber or its properties. Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Shares, provided that for
purposes of the representation made in this sentence, Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)   INFORMATION CONCERNING THE COMPANY. Subscriber has been directed to the
SEC’s website “EDGAR” for information concerning the Company.  In addition,
Subscriber has had the opportunity to ask questions of management of the Company
and received such additional information regarding the Company as the Subscriber
deems necessary as a basis for making a determination to purchase the Shares.


(e)    REGULATION S EXEMPTION.  The Subscriber understands that the Shares are
being offered and sold in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the applicability of such exemptions.  In this regard, the
Subscriber represents, warrants and agrees that:


(i)           The Subscriber is not a U.S. Person (as defined in the Securities
Act) and is not acquiring the Shares for the account or benefit of a U.S.
Person.


(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Subscriber was outside of the United States.


(iii)           The Subscriber will not, during the period commencing on the
date of issuance of the Shares and ending on the six month anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Shares in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S.


(iv)           The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


(v)           The Subscriber was not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.


(vi)           Neither the Subscriber nor any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Subscriber and any person acting on its behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.


(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)           Neither the Subscriber nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
undersigned agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(ix)           Each certificate representing the Shares (and any shares into
which the shares may be converted as a result of the reverse Acquisition or
otherwise) shall be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


           (f)    COMMUNICATION OF OFFER. The offer to sell the Shares was
directly communicated to the Subscriber by the Company or a designated
representative of the Company and no other person has solicited an investment in
the Shares on behalf of the Company. At no time was the Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.


           (g)    AUTHORITY; ENFORCEABILITY. This Agreement has been duly
authorized, executed and delivered by the Subscriber and is a valid and binding
agreement of Subscriber, enforceable against the Subscriber in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of equity;
and Subscriber has full corporate power and authority necessary to enter into
this Agreement and to perform its obligations hereunder.


4.           REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE USA PATRIOT ACT


(a)           The Subscriber understands and agrees that the Company prohibits
the investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure, unless the Company, after being specifically notified by the Subscriber
in writing that it is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank (such persons or entities in (i) - (iv) are collectively referred to as
"Prohibited Persons").
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Subscriber represents, warrants and covenants that: (i) it is
not, nor is any person or entity controlling, controlled by or under common
control with the Subscriber, a Prohibited Person, and (ii) to the extent the
Subscriber has any beneficial owners, (1) it has carried out thorough due
diligence to establish the identities of such beneficial owners, (2) based on
such due diligence, the Subscriber reasonably believes that no such beneficial
owners are Prohibited Persons, (3) it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of the Subscriber's complete withdrawal from the Company, and (4) it will make
available such information and any additional information that the Company may
require upon request.


(c)           If any of the foregoing representations, warranties or covenants
ceases to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may be obligated to freeze the Subscriber's
investment, either by segregating the assets constituting the investment in
accordance with applicable regulations, or the Subscriber's investment may
immediately be involuntarily withdrawn by the Company, and the Company may also
be required to report such action and to disclose the Subscriber's identity to
OFAC or other authority. In the event that the Company is required to take any
of the foregoing actions, the Subscriber understands and agrees that it shall
have no claim against the Company, the Placement Agent, if any, or  their
respective affiliates, directors, members, partners, shareholders, officers,
employees and agents for any form of damages as a result of any of the
aforementioned actions.


5.           BROKER COMMISSIONS. The Company on the one hand, and Subscriber on
the other hand, agrees to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees. The Company has advised Subscriber that it may pay
Taglich Brothers Inc. a placement agent fee in connection with the sale
contemplated hereby in an amount not to exceed $20,000.  The Company represents
that there are no other parties entitled to receive fees, commissions, or
similar payments in connection with the Offering described in this Agreement.


6.           COVENANTS OF THE COMPANY.


MOST FAVORED NATION.   If at any time prior to April 30, 2014, the Company, in a
transaction in which it receives gross proceeds in excess of $1,000,000, issues
or otherwise sells or distributes shares of its preferred stock, common stock or
options, warrants, rights or other securities to purchase or convertible into
shares of its preferred stock or common stock, hereinafter, the “New
Securities,” (other than compensatory options to purchase no more than 500,000
shares issued to the directors, employees or regularly engaged consultants of
the Company) at its option, Subscriber may elect to return all, but not less
than all, of the Shares to the Company and subscribe for the New Securities to
be sold or distributed by the Company.  In such event, Subscriber shall receive
the number of New Securities as is equal to the result obtained by dividing the
Aggregate Purchase Price by the price per share at which the New Securities are
being sold by the Company.


 7.  MISCELLANEOUS.


(a)  NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be delivered by reputable air courier service
with charges prepaid, addressed to the intended recipient at its address set
forth above or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.
 
 
 

--------------------------------------------------------------------------------

 
 
           (b) ENTIRE AGREEMENT; ASSIGNMENT. This Agreement represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by approval or written
consent of Subscriber and the Company. Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith. No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscriber.


           (c) COUNTERPARTS/EXECUTION. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


           (d) LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in New York County. THE PARTIES AND THE INDIVIDUALS EXECUTING
THIS AGREEMENT AND OTHER AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN
CONNECTION HEREWITH ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION
OF SUCH COURTS AND WAIVE TRIAL BY JURY.


           (e) SURVIVAL. The representations and warranties, covenants and other
agreements of the Company and the Subscriber set forth in this Agreement shall
survive the purchase of the Shares by the Subscriber hereunder for a period of
one year from the date hereof.


In Witness Whereof, the parties hereto have executed this Agreement as of the
date set forth above.

     
AIR INDUSTRIES GROUP


By: /s/ Peter D. Rettaliata
       Authorized Officer




KIMURA CORPORATION


By: /s/ Y.F. Kimura
      Authorized Officer

 
 